Citation Nr: 1723016	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for L5-S1 degenerative disc disease. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to March 2008.  It appears that he returned to active duty on March 13, 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim for an increased rating for L5-S1 degenerative disc disease is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's migraine headaches had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for a migraine headache disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for migraine headaches

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2012); Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  See also 38 C.F.R. § 3.303(a). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including migraine headaches, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64   (2015).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including migraine headaches, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran's complete service treatment records are not available.  However, the record indicates that the Veteran began having headaches during boot camp and was diagnosed with tension headaches shortly after entering service in July 2000.  See March 2011 C&P Exam.  See also July 2000 DOD Military Treatment Facility (reporting a diagnosis of tension headaches).  The headaches subsequently increased in severity once the Veteran began his tour of duty.  See March 2011 C&P Exam (reporting the Veteran had 2-3 headaches a month and had to lie in a dark quite room while on the ship).  The available records show treatment for headaches again in October 2004.  See October 2004 DOD Military Treatment Facility (reporting a diagnosis of headaches).  

Post service, VA outpatient treatment records show treatment for headaches beginning in August 2010.  At that time, the Veteran stated that he had a headache during service after being hit in the head with a baseball and continued having headaches approximately three times a month since that time.  He also reported that he was given medication for migraines.  Subsequent VA treatment records showed continued treatment for migraine headaches.  

The Veteran underwent a VA examination in March 2011.  The examiner provided an opinion that the Veteran's migraine headaches were not related to his military service.  As rationale, the examiner stated that the Veteran "had 'a once in a while' migraine headache before he went into his tour of duty; although he had increase in headache during his tour of duty and his condition improved after discharge his migraine headaches were not caused by his time in the military."  

Here, the available records show that the Veteran was treated for headaches during service, although they were not characterized as migraines.  However, the VA examiner in March 2011 described the Veteran's in-service headaches as migraines, and the post-service treatment records show a diagnosis of migraine headaches in August 2010, only about two years following the Veteran's separation from service.  Resolving doubt in the Veteran's favor, the Board finds that chronic migraine headaches were manifest during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Because the Veteran currently has subsequent manifestations of the same chronic disease, that is, migraine headaches, service connection is warranted under 38 C.F.R. § 3.303(a).


ORDER

Entitlement to service connection for migraine headaches is granted.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim for an increased rating for his low back disorder is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

As noted above, it appears that the Veteran returned to active duty on March 13, 2014.  See Status Report from the DoD - Manpower Data Center, dated May 2, 2014.  As such, the Veteran's complete service treatment records from this period of service must be obtained, as they may reflect ongoing treatment for his service-connected low back disorder.  

Further, the Board finds that a new examination is warranted to assess the current nature and severity of the L5-S1 degenerative disc disease disability.  See 38 C.F.R. § 3.327 (a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the Veteran was last provided a VA musculoskeletal examination concerning his service-connected degenerative disc disease disability in 2011.  See March 2011 VA Compensation and Pension (C & P).  The Veteran issued a written statement establishing that through the passage of time, his disability has increased in severity.  See May 2013 Veteran Statement.  Accordingly, given the evidence that his disability picture has changed, and considering that his last examination occurred more than six years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's low back disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Also, since the date of the Veteran's previous examination the U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.  Id. at 170. 

Here, the March 2011 VA examination report provides range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds, therefore, that a contemporaneous examination that complies with Correia is required to ascertain the current severity of the Veteran's low back disorder.  

In March 2017, the Veteran failed to appear at a scheduled hearing before the Board.  However, it is unclear as to whether he was still on active duty at that time and, if so, whether he received notice of the hearing.  As such, he should be provided an additional opportunity to appear for a hearing.  

Finally, as the case must be remanded the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran returned to active duty on March 13, 2014.  See Status Report from the DoD - Manpower Data Center, dated May 2, 2014.  Ascertain whether or not he is still on active duty; verify the dates of this service; and verify the Veteran's current mailing address.

2.  Make arrangements to obtain the Veteran's complete service treatment records related to his period of service beginning on March 13, 2014.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2013 forward.

4.  Upon receipt of any additional records, schedule the Veteran for an appropriate VA examination to assist in determining the severity of his service-connected degenerative disc disease of the lumbar spine.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, etc., if indicated.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing) must be specified.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached..

5.  After completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  Finally, because the Veteran returned to active duty on March 13, 2014, it is unclear as to whether he received notice of his Board hearing scheduled on March 23, 2017.  Contact the Veteran and ask whether he would still like to be scheduled for a hearing before the Board and, if so, schedule him for an appropriate hearing after completion of the above development.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


